NO. 12-16-00086-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMES N. VICKERY,                                         §    APPEAL FROM THE 266TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

THOMAS H. BLACKWELL,
APPELLEE                                                  §    ERATH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. He states in his motion that the
parties have reached a settlement and the appeal should be dismissed. Accordingly, we grant
Appellant’s motion to dismiss and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered July 29, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2016


                                         NO. 12-16-00086-CV


                                      JAMES N. VICKERY,
                                          Appellant
                                              V.
                                    THOMAS H. BLACKWELL,
                                           Appellee


                                Appeal from the 266th District Court
                           of Erath County, Texas (Tr.Ct.No. CV33354)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.